Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed and the Request for Continuing Examination on 09/27/2022 have been entered. Claims 1-21 remain pending in the application. Claims 1 and 2 have been amended by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62799886, filed 02/01/2019, and claims foreign priority to EP 19218896.9 , filed 12/20/2019 (EPO).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al. (hereafter Sekimoto, of record) US 20170235095 A1. 
In regard to independent claim 1, Sekimoto teaches (see e.g. Figs. 1-10) an optical element driving mechanism (camera module with driving mechanism/device e.g. 20, 30, 50,60,80, with 9, 9”, 9’’’, 9”” Abstract, paragraphs [01, 16-17, 42-50, 58-64, 67, 81, 85-88, 101-105], as depicted in Figs. 1-5, 8-9, 13-19), comprising:  
2an optical element, having an optical axis (i.e. lens 1a,1b’, 1b””, 15 with optical axis as depicted in e.g. Figs. 1-4, 9, 14, paragraphs [42-50, 58-64, 85-88, 101-105]); 
3a fixed assembly (e.g. cover 2, substrate 3, fixed portion 6, cover 11, 11” e.g. Figs. 1-4, 9, 14, paragraphs [42-50, 58-64, 85-88]);  
4a movable assembly, movably with respect to the fixed assembly and 5configured to hold the optical element (movable portion 4,4’’’ 4a-c, also lens holder 15 with 1a, e.g. Figs. 1-4, 9, moving with respect to fixed assembly 2,3,1b’, 6, and holding 1a, see paragraphs [42-50, 58-64, 85-88]); and 
6a driving assembly (lens driving device 9, 9’’’, e.g. Figs. 1-4, 9, 14, paragraphs [42-50, 58-64, 85-88]), configured to drive the movable assembly to move relative 7to the fixed assembly (i.e. as 9, 9’’’ moves movable assembly relative to fixed parts, see  Figs. 1-4, 9, paragraphs [42-50, 58-64, 85-88]),  
8wherein when viewed along the optical axis, the optical element driving 9mechanism has a rectangular structure (i.e. as depicted in e.g. Figs. 1, 4 as same for embodiments in Figs. 5, 8 and 9, paragraphs [42-50, 58-64, 67, 81, 85-88]), which has a long side and a 10short side, and a length of the long side is not equal to a length of the 11short side (i.e. as depicted in Figs. 1, 4, see also paragraphs [51-53]), 
wherein the 2optical element includes a first section, a second section and a central section disposed 3between the first section and the second section (e.g. as optical element 1a, 15,  1b’, 1b””,   has e.g. bottom, middle and top sections as depicted in Figs. 3, 5, 8-9, 14, paragraphs [42-50, 58-64, 67, 81, 85-88]), and 
wherein the fixed assembly has a casing opening and a base opening (as 2,3,1b’, 6 has opening in cover 2, for imaging lenses 1, e.g. 1a, 1’, and bottom opening for accommodating elements  e.g. 1b, 1b”” in 11, 11” or 6, as depicted in e.g. Figs. 1-4, 9, paragraphs [42-50, 58-64, 85-88]), light travels from a light incident end into the casing opening and the optical element, and the light exits from the base opening to a light exiting end (i.e. as light enters camera module from light incident end into opening in cover 2 and travels through lenses 1a, 1b, 1b’, 1b”” and exits base opening of 11, 11”, 6, as depicted in e.g. Figs. 1-4, 9, paragraphs [42-50, 58-64, 85-88]). 
But Sekimoto is silent that particular embodiment (e.g. Figs. 1-9) includes when viewed in a direction perpendicular to the optical axis, the first section is protruded from the casing opening, and the second section is protruded from the base opening (e.g. for embodiment of Figs. 1-9 the top lens part of 1a in inside the cover 2 opening). 
However, Sekimoto teaches in another embodiment (see e.g. camera module 80 with lens driving device 9”’” with fixed assembly with case and base openings in 2b, 2 and 6b, 6 with same light travel arrangement, see Figs. 13-15, 19, paragraphs [101-106, 110-113]), and further teaches that when viewed in a direction perpendicular to the optical axis (e.g. as in Figs. 14, 19), the first section is protruded from the casing opening, and the second section is protruded from the base opening (i.e. as imaging lens with lens 1a,1b”” includes the top section that is protruded from the fixed assembly opening i.e. opening, casing opening 2a in the cover 2, and bottom section e.g. 1b”” that is protruded from base opening 6b in 6, of the fixed assembly 2,6, as depicted in Figs. 13-14, paragraphs [102-106, 110-112], in order to provide that the imaging lens is arranged at the center of the external form of the cover as camera module is mounted on mobile phone device, the thin packaging of the housing of the mobile phone is facilitated by reducing thickness of the camera module, and to enable positioning and tilt adjustment for lens barrel 15 using mounting surface 6b  to the stepped part of the fixed lens as a reference surface, thereby, achieving positioning and fixing lens and lens 1a with high accuracy with respect to the image sensor and the fixed lens, see paragraphs [102-106, 110-112). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the example embodiment (e.g. Figs. 1-9) to allow the imaging lens top section to protrude from the fixed assembly opening, and the bottom section to protrude from base opening according to another embodiment of Sekimoto (see Figs. 13-14), in order to provide that the imaging lens is arranged at the center of the external form of the cover as camera module is mounted on mobile phone device, the thin packaging of the housing of the mobile phone is facilitated by reducing thickness of the camera module, and to enable positioning and tilt adjustment for lens barrel 15 using mounting surface 6b  to the stepped part of the fixed lens as a reference surface, thereby, achieving positioning and fixing lens and lens 1a with high accuracy with respect to the image sensor and the fixed lens, see paragraphs [102-106, 110-112).  
1 Regarding claim 2, Sekimoto teaches (see e.g. Figs. 1-10) that when viewed in a direction 4perpendicular to the optical axis, a maximum size of the first section is different from 5a maximum size of the second section (i.e. as maximum size of bottom and top sections is different, as depicted in Figs. 3, 5, 8-9), the central section has an intermediate surface 6that is not parallel to the optical axis (i.e. as middle section has surface (s0 not parallel to optical axis of 1a, as depicted in Figs. 3, 5, 8-9, 14), the fixed assembly has a fixed assembly 7opening (i.e. as 2 has top opening for lens 1a and bottom opening for accommodating elements on 3, as depicted in e.g. Figs. 1, 3, 9), and the movable assembly has a moving assembly opening for 8accommodating the optical element and corresponding to the optical axis (i.e. as 4,4’’’, 4”” has opening for accommodating 15, 1a, corresponding to optical axis as depicted in e.g. Figs. 3, 8-9,  14, 19, paragraphs [42-50, 58-64, 67, 81, 85-88]);  
9wherein when viewed in the direction perpendicular to the optical axis, a 10maximum size of the base opening is different from a maximum size of the 11moving assembly opening (i.e. as depicted in Figs. 1, 3, 9, 14, 19 as opening in 6b,6 is different than opening in 4, 4’’’, 4””), and the central section is located between the moving 12assembly opening and the base assembly opening (i.e. as depicted in Figs. 1, 3, 9, 14, 19 as middle section of 1a, 15, between opening in  6b,6 and opening in 4, 4’’’, 4””, as due to combination of Sekimoto Figs. 1-9, 13-14, 19).  
1 Regarding claim 3, Sekimoto teaches (see e.g. Figs. 1-10) that wherein the 2first section includes a first lens barrel and a first lens (i.e. as bottom part of 15 with top lens in 1a, as depicted in e.g. Figs.3, 8-9), the second section includes a 3second lens barrel and a second lens (i.e. as top part of 15 with bottom lens 1a, as depicted in e.g. Figs.3, 8-9), and diameters of the first lens and the second lens are different (i.e. as clearly depicted in e.g. Figs. 3, 9, paragraphs [58-64, 67, 81, 85-88]). 
1 Regarding claim 4, Sekimoto teaches (see e.g. Figs. 1-10) that the 2movable assembly includes a lens holder (i.e. as movable element 4, 4’’’ with 4f, 4b lens holding portion, holding lens barrel 15, e.g. Figs. 3, 9, paragraphs [58-64, 67, 81, 85-88]), and the lens holder is fixedly connected to 3at least one of the first lens barrel, the second lens barrel and the central section by an 4adhesive element (i.e. as 4’’’ with 4f is fixedly connected to top, bottom and middle section of 15 by adhesive 16, paragraphs [85-88], e.g. Fig. 9).  
1 Regarding claim 5, Sekimoto teaches (see e.g. Figs. 1-10) that the 2lens holder  (4, 4’’’, 4f, 4b) ) further includes a body and a contacting portion (i.e. as body of 4b, 4f, and contacting portion of 4f, as depicted in Fig. 9, paragraphs [85-88]), and the contacting 3portion is disposed between the optical element and the body (i.e. as contacting portion of 4f is between 15, 1a and body 4b, as depicted in Fig. 9), so that a gap is formed 4between the central section and the movable assembly, and the adhesive element is 5disposed in the gap (i.e. gap between central portion of 15, 1a and 4, 4’’’, 4f,fb with adhesive 16 disposed, as depicted in Fig. 9, e.g. paragraphs [85-88]).  
1 Regarding claim 6, Sekimoto teaches (see e.g. Figs. 1-10) that in the 2movable assembly has a first surface and a second surface perpendicular to each 3other (i.e. as e.g. 15 has first and perpendicular second surface, as depicted in e.g. Fig. 9), a first portion of the adhesive element is connected to the first surface, a second 4portion of the adhesive element is connected to the second surface, and the first 5portion is larger than the second portion (i.e. as since 16 is elongated in optical axis direction, a larger portion of 16 is contacting first surface than the second portion of 16 contacting the second surface, as depicted in e.g. Fig. 9, also paragraphs [85-88]) .  
1 Regarding claim 21, Sekimoto teaches (see e.g. Figs. 1-10)  that the 2optical element driving mechanism is disposed on an electronic device (as camera module with driving mechanism/device e.g. 20, 30, 50,60, with 9, 9”, 9’’’ is mounted in electronic apparatus e.g. mobile phone, Abstract, paragraphs [01-02, 05, 16-17, 42-50, 58-64, 67, 81, 85-88, 103], as depicted in Figs. 1-5, 8-9), but is silent that the long 3side of the optical element driving mechanism  (long side of 20, 30, 50, 60) and a long side of the electronic device 4are not parallel (as Sekimoto does not specify the arrangement and/or orientation of the camera module with driving device in the electronic device). 
However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because mere orientation of the camera module with lens driving device in the electronic apparatus such that the long sides of the camera module and electronic device are not parallel, does not change the operation of the camera module within the electronic apparatus.  The benefits of this modification include application of camera module in electronic apparatus such as a mobile phone, with autofocus function and an image stabilizer function with reduction in thickness of the module in electronic apparatus, enabling such small-sized and thin apparatus, and even in a case of having high resolution (see Sekimoto, paragraphs {01, 15, 18]).


Allowable Subject Matter

Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 depend on objected to claim 7 and are objected at least for the reasons stated supra.
Response to Arguments

Applicant’s arguments filed in the Remarks dated with respect to claim 1 and it’s dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, applicant argues on pages 10-11 that Sekimoto does not disclose the amended limitations in claim 1, as “wherein the optical element includes a first section, a second section and a central section disposed between the first section and the second section” without additional clear arguments and that “wherein the fixed assembly has a casing opening and a base opening, light travels from a light incident end into the casing opening and the optical element, and the light exits from the base opening to a light exiting end, and wherein when viewed in a direction perpendicular to the optical axis, the first section is protruded from the casing opening, and the second section is protruded from the base opening” , because the substrate 3 does not have an opening, but only lens 1a protrudes from the cover 2. The Examiner respectfully disagrees. With respect to the above new limitations in claim 1, the cited prior art of Sekimoto teaches most and renders obvious the new limitations noted above, as Sekimoto teaches (see e.g. Figs. 1-10) an optical element driving mechanism (camera module with driving mechanism/device e.g. 20, 30, 50,60,80, with 9, 9”, 9’’’, 9”” Abstract, paragraphs [01, 16-17, 42-50, 58-64, 67, 81, 85-88, 101-105], as depicted in Figs. 1-5, 8-9, 13-19), comprising:  
2an optical element, having an optical axis (i.e. lens 1a,1b’, 1b””, 15 with optical axis as depicted in e.g. Figs. 1-4, 9, 14, paragraphs [42-50, 58-64, 85-88, 101-105]); 
3a fixed assembly (e.g. cover 2, substrate 3, fixed portion 6, cover 11, 11” e.g. Figs. 1-4, 9, 14, paragraphs [42-50, 58-64, 85-88]);  
4a movable assembly, movably with respect to the fixed assembly and 5configured to hold the optical element (movable portion 4,4’’’ 4a-c, also lens holder 15 with 1a, e.g. Figs. 1-4, 9, moving with respect to fixed assembly 2,3,1b’, 6, and holding 1a, see paragraphs [42-50, 58-64, 85-88]); and 
6a driving assembly (lens driving device 9, 9’’’, e.g. Figs. 1-4, 9, 14, paragraphs [42-50, 58-64, 85-88]), configured to drive the movable assembly to move relative 7to the fixed assembly (i.e. as 9, 9’’’ moves movable assembly relative to fixed parts, see  Figs. 1-4, 9, paragraphs [42-50, 58-64, 85-88]),  
8wherein when viewed along the optical axis, the optical element driving 9mechanism has a rectangular structure (i.e. as depicted in e.g. Figs. 1, 4 as same for embodiments in Figs. 5, 8 and 9, paragraphs [42-50, 58-64, 67, 81, 85-88]), which has a long side and a 10short side, and a length of the long side is not equal to a length of the 11short side (i.e. as depicted in Figs. 1, 4, see also paragraphs [51-53]), 
wherein the 2optical element includes a first section, a second section and a central section disposed 3between the first section and the second section (e.g. as optical element 1a, 15,  1b’, 1b””,   has e.g. bottom, middle and top sections as depicted in Figs. 3, 5, 8-9, 14, paragraphs [42-50, 58-64, 67, 81, 85-88]), and 
wherein the fixed assembly has a casing opening and a base opening (as 2,3,1b’, 6 has opening in cover 2, for imaging lenses 1, e.g. 1a, 1’, and bottom opening for accommodating elements  e.g. 1b, 1b”” in 11, 11” or 6, as depicted in e.g. Figs. 1-4, 9, paragraphs [42-50, 58-64, 85-88]), light travels from a light incident end into the casing opening and the optical element, and the light exits from the base opening to a light exiting end (i.e. as light enters camera module from light incident end into opening in cover 2 and travels through lenses 1a, 1b, 1b’, 1b”” and exits base opening of 11, 11”, 6, as depicted in e.g. Figs. 1-4, 9, paragraphs [42-50, 58-64, 85-88]). 
But Sekimoto is silent that particular embodiment (e.g. Figs. 1-9) includes when viewed in a direction perpendicular to the optical axis, the first section is protruded from the casing opening, and the second section is protruded from the base opening (e.g. for embodiment of Figs. 1-9 the top lens part of 1a in inside the cover 2 opening). 
However, Sekimoto teaches in another embodiment (see e.g. camera module 80 with lens driving device 9”’” with fixed assembly with case and base openings in 2b, 2 and 6b, 6 with same light travel arrangement, see Figs. 13-15, 19, paragraphs [101-106, 110-113]), and further teaches that when viewed in a direction perpendicular to the optical axis (e.g. as in Figs. 14, 19), the first section is protruded from the casing opening, and the second section is protruded from the base opening (i.e. as imaging lens with lens 1a,1b”” includes the top section that is protruded from the fixed assembly opening i.e. opening, casing opening 2a in the cover 2, and bottom section e.g. 1b”” that is protruded from base opening 6b in 6, of the fixed assembly 2,6, as depicted in Figs. 13-14, paragraphs [102-106, 110-112], in order to provide that the imaging lens is arranged at the center of the external form of the cover as camera module is mounted on mobile phone device, the thin packaging of the housing of the mobile phone is facilitated by reducing thickness of the camera module, and to enable positioning and tilt adjustment for lens barrel 15 using mounting surface 6b  to the stepped part of the fixed lens as a reference surface, thereby, achieving positioning and fixing lens and lens 1a with high accuracy with respect to the image sensor and the fixed lens, see paragraphs [102-106, 110-112). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the example embodiment (e.g. Figs. 1-9) to allow the imaging lens top section to protrude from the fixed assembly opening, and the bottom section to protrude from base opening according to another embodiment of Sekimoto (see Figs. 13-14), in order to provide that the imaging lens is arranged at the center of the external form of the cover as camera module is mounted on mobile phone device, the thin packaging of the housing of the mobile phone is facilitated by reducing thickness of the camera module, and to enable positioning and tilt adjustment for lens barrel 15 using mounting surface 6b  to the stepped part of the fixed lens as a reference surface, thereby, achieving positioning and fixing lens and lens 1a with high accuracy with respect to the image sensor and the fixed lens, see paragraphs [102-106, 110-112).  
Specifically, as noted above, the particular embodiment (e.g. Figs. 1-9) is silent that  when viewed in a direction perpendicular to the optical axis, the first section is protruded from the casing opening, and the second section is protruded from the base opening (e.g. for embodiment of Figs. 1-9 the top lens part of 1a in inside the cover 2 opening). But, Sekimoto teaches another embodiment (see e.g. camera module 80 with lens driving device 9”’” with fixed assembly with case and base openings in 2b, 2 and 6b, 6 with same light travel arrangement, see Figs. 13-15, 19, paragraphs [101-106, 110-113]), in which when viewed in a direction perpendicular to the optical axis (e.g. as in Figs. 14, 19), the first section is protruded from the casing opening, and the second section is protruded from the base opening (i.e. as imaging lens with lens 1a,1b”” includes the top section that is protruded from the fixed assembly opening i.e. opening, casing opening 2a in the cover 2, and bottom section e.g. 1b”” that is protruded from base opening 6b in 6, of the fixed assembly 2,6, as depicted in Figs. 13-14, paragraphs [102-106, 110-112], in order to provide that the imaging lens is arranged at the center of the external form of the cover as camera module is mounted on mobile phone device, the thin packaging of the housing of the mobile phone is facilitated by reducing thickness of the camera module, and to enable positioning and tilt adjustment for lens barrel 15 using mounting surface 6b  to the stepped part of the fixed lens as a reference surface, thereby, achieving positioning and fixing lens and lens 1a with high accuracy with respect to the image sensor and the fixed lens, see paragraphs [102-106, 110-112). Hence, it was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the example embodiment (e.g. Figs. 1-9) to allow the imaging lens top section to protrude from the fixed assembly opening, and the bottom section to protrude from base opening according to another embodiment of Sekimoto (see Figs. 13-14), in order to provide that the imaging lens is arranged at the center of the external form of the cover as camera module is mounted on mobile phone device, the thin packaging of the housing of the mobile phone is facilitated by reducing thickness of the camera module, and to enable positioning and tilt adjustment for lens barrel 15 using mounting surface 6b  to the stepped part of the fixed lens as a reference surface, thereby, achieving positioning and fixing lens and lens 1a with high accuracy with respect to the image sensor and the fixed lens, see paragraphs [102-106, 110-112).  
Moreover, it is noted that the claim recites parts of the fixed assembly with two openings as base opening and casing opening, but terms such as a casing or base are not recited in the claim, nor is their relationship with other elements of the driving mechanism defined in the claim. In addition, prior art includes descriptions of the camera assembly, not just the driving mechanism for driving the lens element along its optical axis direction for e.g. autofocusing. Hence terms such as substrate having imaging element is not analog to e.g. a base part of the frame structure of the driving mechanism.  
Therefore, Sekimoto teaches and renders obvious all limitations of claim 1. 
No additional substantial arguments were presented after page 11 of the Remarks dated 09/27/2022. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872